DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8, 9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "preferably a duration from 10 ps to 100 ns" renders the claim indefinite because it is unclear whether the claimed narrower range is a limitation.  See MPEP § 2173.05(c) I.
Regarding claim 3, the phrase "preferably a duration from 100 ps to 5 ms" renders the claim indefinite because it is unclear whether the claimed narrower range is a limitation.  See MPEP § 2173.05(c) I.
Regarding claim 4, the phrase "preferably a duration from 1 ns to 10 ns" renders the claim indefinite because it is unclear whether the claimed narrower range is a limitation.  See MPEP § 2173.05(c) I.
Regarding claim 5, the phrase "preferably from 2 mm to 8 mm" renders the claim indefinite because it is unclear whether the claimed narrower range is a limitation.  See MPEP § 2173.05(c) I.
Regarding claim 6, the phrase "preferably a diameter from 50 pm to 800 m" renders the claim indefinite because it is unclear whether the claimed narrower range is a limitation.  See MPEP § 2173.05(c) I.
Regarding claim 8, the phrase "preferably a duration from 10 ms to 60 ms" renders the claim indefinite because it is unclear whether the claimed narrower range is a limitation.  See MPEP § 2173.05(c) I.
Re Claims 2-6, 9, 11, 12, and 13, the claimed limitations are indefinite, because it is unclear whether the dependent claims’ further steps are part of “two or more of the following steps” recited in claim 1. For example, if only p2 and p3 are performed for claim 1, what would the dependent claims that recite p1 mean (e.g., claims 2, 11, 12, and 13)? For example, claim 2 is inherently met by a prior art because the instant claim further limits a limitation that is not required in claim 1 that was met by the prior art. 
Re Claim 6, the limitation “each microbeam” is indefinite, because it is unclear whether it is part of “a plurality of microbeams” recited in claim 1 or another microbeam. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2018/0071024).
Re Claims 1-8, Harris discloses a method for treating melasma and/or related hyperpigmentation disorders of a patient (para. [0058], For example, skin-lightening agent(s), in combination with the photoactive particles and the localized heating described herein, are used to treat hyperpigmentation), comprising 
delivering laser pulses onto a body of the patient (para. [0014], focusing electromagnetic energy with particles and/or photoactive components to selectively heat target regions of skin with a continuous or pulsed light treatment), 
Harris discloses delivering laser pulses with its parameters having a fluence of about 0.1 to about 100 joules/cm2 (e.g., 1 to 60 joules/cm2, 1 to 5 joules/cm2, 5 to 50 joules/cm2, 10 to 30 joules/cm2), a pulse width of about 1 femtosecond to about 1 second (e.g., 100 microsecond to 500 millisecond, 100 microsecond to 1000 microseconds, 1 millisecond to 10 millisecond, 10 millisecond to 100 millisecond, 100 millisecond to 500 millisecond) (para. [0067]), and spot diameter of 0.5 mm to about 20 mm (para. [0071], [0092]).
While claimed laser pulses p1, p2, p3, p4 may be derived from the above ranges in para. [0067] and [0071], Harris doesn’t explicitly disclose that two or more of the laser pulse p1, p2, p3, and p4 are delivered. 
However, Harris teaches different compositions and that the different compositions can be applied together (para. [0037], simultaneous or sequential application of the particles and the agent(s) are contemplated). Harris teaches that different compositions will have their specific light energy settings (para. [0034], [0036], plasmonic nanoparticles have a peak absorption wavelength selected from listed wavelengths; para. [0045]-[0047]; para. [0052], a plasmonic nanoparticles with an absorption/scattering cross-section tuned to the excitation wavelength of a photosensitizer compound; para. [0057], one or more agents act in an additive or synergistic manner with the nanoparticles or photoactive compounds…the efficacy of these agents is enhanced when used in combination with the photoactive particles”; para. [0058], the skin lightening agent comprises one or more anti-melanin agents”; para. [0062] “One or more cosmetically acceptable carrier or other ingredients are used in conjunction with the nanoparticles and agents. The compositions comprise photoactive particles that have an optical density at one or more peak resonance wavelengths at violet, red, or infrared). Harris discloses that to enable tunable and selective heating of target skin structures, light-absorbing nanoparticles are utilized in conjunction with a laser source of the appropriate wavelength (para. [0092]). The light may be applied in pulses with a single or multiple pulses of light. The intensity of heating and distance over which heating or photothermal damage will occur are controlled by the intensity and duration of light exposure. In some embodiments, short pulses are used to drive very high transient heat gradient in and around the target skin structure. In other embodiments, longer pulse lengths are used to drive heat gradients further from the target structure to localize thermal energy to stem cells (para. [0092]). Harris also discloses that pulsing offers additional benefits by causing much higher local temperatures in skin microstructures during short pulses that provide non-linear increases in permeability and reaction kinetics at the site of action. With pulsing this can be done without raising the bulk surrounding tissue much, or at all (para. [0097], para. [0066]). Harris discloses energy comprising a spot diameter in the range of about 0.5 mm to about 20 mm at the epidermal surface (para. [0071]) which helps with localized heating (para. [0095]).  
Harris discloses that the methods can be performed in any order, with any step repeated one or more times (para. [0070]). 
From the above disclosure, Harris discloses that pulse duration and fluence are result-effective variables for providing optimal penetration and absorption characteristics. Also, a pulse diameter is also a result-effective variable for applying optimal dimension of light to the targeted area. Since Harris disclosed that one or more compounds that require its specific energy settings are applied together with multiple steps of light treatment performed, this would result in treatment with different pulses as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, by adding two or more steps of delivering laser pulses p1, onto the body, wherein each pulse of the laser pulses p1 has a diameter of at least 100 µm and a duration of at most 1 µs; delivering laser pulses p2 onto the body, wherein each pulse of the laser pulses p2 has a diameter of at least 100 µm and a duration of more than 1 µs;  delivering laser pulses p3 onto the body, wherein each pulse of the laser pulses p3 includes a plurality of microbeams, each microbeam having a diameter below 1 mm, wherein each pulse of the pulses p1 has a fluence from 0.1 J/cm2 to 50 J/cm2, preferably from 0.5 J/cm2 to 10 J/cm2 and a duration of at least 1 ps, preferably a duration from 10 ps to 100 ns,  wherein each pulse of the pulses p2 has a fluence from 1 J/cm2 to 100 J/cm2, preferably from 5 J/cm2 to 50 J/cm2 and a duration of at most 10 ms, preferably a duration from 100 ps to 5 ms, wherein each pulse of the pulses p3 has a fluence from 1 J/cm2 to 100 J/cm2, preferably from 5 J/cm2 to 50 J/cm2 and a duration of from 0.1 ns to 100 ns, preferably a duration from 1 ns to 10 ns, wherein each pulse of the pulses p1 and/or each pulse of the pulses p2 has a diameter from 1 mm to 20 mm, preferably from 2 mm to 8 mm, wherein each microbeam has a diameter of at least 10 pm, preferably a diameter from 50 µm to 800 m, and adding the further step of delivering laser pulse p4 onto the body, wherein each pulse of the laser pulses P4 has a diameter of at least 100 pm and a duration of at least 0.1 ms, wherein each pulse of the pulses p4 has a fluence from 10 J/cm2 to 400 J/cm2, preferably from 50 J/cm2 to 200 J/cm2, a duration of at most 100 ms, preferably a duration from 10 ms to 60 ms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.
Additionally, merely replicating the treatment step one or more additional times would have been obvious to one of ordinary skill in the art, at least until the desired outcome was achieved. Forexample, in Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009), the Federal Circuit held that mere repetition of a known procedure until success is achieved was merely the logical result of common sense application of the maxim "try, try again." (see MPEP 2143).
Re Claim 10, Harris discloses applying a topical and/or systemic antioxidant treatment to the patient (para. [0057] discloses one or more agents acting in an additive or synergistic manner with the nanoparticles or photoactive compounds and discloses that some agents can be antioxidants, where the antioxidants can be vitamin C and/or vitamin E. It also discloses skin lightening, whitening, or brightening agents but not limited to anti-melanin agents, hydroquinone, retinoic acid, and steroids; para. [0058]).
Re Claim 12, the modified Harris discloses generating the pulses p1, p2, and p3 by a Nd:YAG laser source (para. [0092], Nd:YAG).  
Re Claim 14, the modified Harris discloses generating the pulses p4 by a Nd:YAG laser source (para. [0092], Nd:YAG).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2018/0071024) in view of Geronemus et al. (US 2004/0073277).
Re Claim 9, Harris discloses the claimed invention substantially as set forth in claim 1. 
Harris further discloses delivering a composition to different depths (para. [0084]). 
Harris is silent regarding selecting a wavelength of the laser pulses p1 as a function of a depth of the melasma and/or the related hyperpigmentation disorders within a skin of the patient.  
However, Geronemus discloses a light therapy using photosensitizer for dermatological applications and teaches selecting a wavelength of laser pulse as a function of a depth of the skin condition within a skin of the patient (para. [0025], parameters of the coherent or incoherent electromagnetic radiation are selected so that the radiation is capable of penetrating the skin to a certain depth and activating the photosensitizer, para. [0039], table 2 lists the estimated skin penetration depth of light of differing wavelengths). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Harris, by selecting a wavelength of the laser pulses p1 as a function of a depth of the melasma and/or the related hyperpigmentation disorders within a skin of the patient, as taught by Geronemus, for the purpose of penetrating the skin to a certain depth and activating the photosensitizer (para. [0039], table 2). 

Claims 11, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2018/0071024) in view of Anderson et al. (US 2005/0065503), hereinafter “Anderson”.
Re Claim 15, Harris discloses an apparatus for treating melasma and/or related hyperpigmentation disorders (para. [0058], For example, skin-lightening agent(s), in combination with the photoactive particles and the localized heating described herein, are used to treat hyperpigmentation), comprising:  
a laser device having at least one laser source for generating laser pulses (para. [0032], [0066], [0067], the light source is a diode and the light energy is the violet, red, or infrared range; para. [0014], focusing electromagnetic energy with particles and/or photoactive components to selectively heat target regions of skin with a continuous or pulsed light treatment); 
Harris discloses that intensity of heating and distance over which heating or photothermal damage will occur are controlled by the intensity and duration of light exposure (para. [0092]) and that the irradiation is pulsed with different ranges (para. [0066], [0067]). This disclosure supports that there is inherently at least one controller for controlling the laser device. 
Additionally, Anderson discloses an apparatus for treating melasma and/or related hyperpigmentation disorders (para. [0030], melasma), comprising: 
a laser device having at least one laser source for generating laser pulses (para. [0031], fig. 1, EMR source 104); 
at least one controller for controlling the laser device (para. [0031], a control module 102 in communication with the EMR source 104, fig. 1, para. [0035], the user may interface with the control module 102 in order to specify the specific settings usable for a particular procedure. For example, the user may specify the wavelength of the EMR, the energy delivered to the skin, the power delivered to the skin, the pulse duration for each EMR pulse, the fluence of the EMR delivered to the skin, the number of EMR pulses, the delay between individual EMR pulses, the beam profile of the EMR, and/or the size of the area of skin 110 exposed to the EMR). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Harris, by including at least one controller for controlling the laser device, as taught by Anderson, for the purpose of specifying the wavelength of the EMR, the energy delivered to the skin, the power delivered to the skin, the pulse duration for each EMR pulse, the fluence of the EMR delivered to the skin, the number of EMR pulses, the delay between individual EMR pulses, the beam profile of the EMR, and/or the size of the area of skin 110 exposed to the EMR (para. [0035]). 
Harris further discloses delivering laser pulses with its parameters having a fluence of about 0.1 to about 100 joules/cm2 (e.g., 1 to 60 joules/cm2, 1 to 5 joules/cm2, 5 to 50 joules/cm2, 10 to 30 joules/cm2), a pulse width of about 1 femtosecond to about 1 second (e.g., 100 microsecond to 500 millisecond, 100 microsecond to 1000 microseconds, 1 millisecond to 10 millisecond, 10 millisecond to 100 millisecond, 100 millisecond to 500 millisecond) (para. [0067]), and spot diameter of 0.5 mm to about 20 mm (para. [0071], [0092]).
While claimed laser pulses p1, p2, p3 may be derived from the above ranges in para. [0067] and [0071], Harris doesn’t explicitly disclose that two or more of the laser pulse p1, p2, and p3 are delivered. 
However, Harris teaches different compositions and that the different compositions can be applied together (para. [0037], simultaneous or sequential application of the particles and the agent(s) are contemplated). Harris teaches that different compositions will have their specific light energy settings (para. [0034], [0036], plasmonic nanoparticles have a peak absorption wavelength selected from listed wavelengths; para. [0045]-[0047]; para. [0052], a plasmonic nanoparticles with an absorption/scattering cross-section tuned to the excitation wavelength of a photosensitizer compound; para. [0057], one or more agents act in an additive or synergistic manner with the nanoparticles or photoactive compounds…the efficacy of these agents is enhanced when used in combination with the photoactive particles”; para. [0058], the skin lightening agent comprises one or more anti-melanin agents”; para. [0062] “One or more cosmetically acceptable carrier or other ingredients are used in conjunction with the nanoparticles and agents. The compositions comprise photoactive particles that have an optical density at one or more peak resonance wavelengths at violet, red, or infrared). Harris discloses that to enable tunable and selective heating of target skin structures, light-absorbing nanoparticles are utilized in conjunction with a laser source of the appropriate wavelength (para. [0092]). The light may be applied in pulses with a single or multiple pulses of light. The intensity of heating and distance over which heating or photothermal damage will occur are controlled by the intensity and duration of light exposure. In some embodiments, short pulses are used to drive very high transient heat gradient in and around the target skin structure. In other embodiments, longer pulse lengths are used to drive heat gradients further from the target structure to localize thermal energy to stem cells (para. [0092]). Harris also discloses that pulsing offers additional benefits by causing much higher local temperatures in skin microstructures during short pulses that provide non-linear increases in permeability and reaction kinetics at the site of action. With pulsing this can be done without raising the bulk surrounding tissue much, or at all (para. [0097], para. [0066]). Harris discloses energy comprising a spot diameter in the range of about 0.5 mm to about 20 mm at the epidermal surface (para. [0071]) which helps with localized heating (para. [0095]).  
Harris discloses that the methods can be performed in any order, with any step repeated one or more times (para. [0070]). 
From the above disclosure, Harris discloses that pulse duration and fluence are result-effective variables for providing optimal penetration and absorption characteristics. Also, a pulse diameter is also a result-effective variable for applying optimal dimension of light to the targeted area. Since Harris disclosed that one or more compounds that require its specific energy settings are applied together with multiple steps of light treatment performed, this would result in treatment with different pulses as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, by configuring the controller to cause the laser device to perform two or more steps of delivering laser pulses p1, wherein each pulse of the laser pulses p1 has a diameter of at least 100 µm and a duration of at most 1 µs; delivering laser pulses p2, wherein each pulse of the pulses p2 has a diameter of at least 100 µm and a duration of more than 1 µs; delivering laser pulses p3, wherein each pulse of the pulses p3 includes a plurality of microbeams, each microbeam having a diameter below 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.
Additionally, merely replicating the treatment step one or more additional times would have been obvious to one of ordinary skill in the art, at least until the desired outcome was achieved. Forexample, in Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009), the Federal Circuit held that mere repetition of a known procedure until success is achieved was merely the logical result of common sense application of the maxim "try, try again." (see MPEP 2143).
Re Claim 20, Claim 20 is rejected under substantially the same basis as claim 15. 
Re Claim 16, Harris discloses that the at least one laser source comprises only a single laser source (para. [0032], [0066], [0067], the light source is a diode and the light energy is the violet, red, or infrared range).  
Re Claim 18, Harris discloses that the laser device comprises an applicator configured to receive laser pulses generated by the at least one laser source and to deliver them onto a patient (para. [0007], [0068], [0092], a hand-held light source or wearable (such as a mask) to achieve localized heat generation of photoactive particles).  
Re Claim 11, Harris discloses the claimed invention substantially as set forth in claim 1. 
	Harris is silent regarding the step of generating the pulses p1, p2, with different laser sources.  
	However, Anderson teaches a control module 102 connected to two EMR sources 104, 204, where the control module provides application specific settings to the EMR sources (para. [0046], fig. 2, para. [0048], control module 102 provides application specific settings to the EMR sources 104, 204. The EMR sources 104, 204 receive these settings, and generate the EMR based on these settings. Such settings can control the wavelength of the EMR, the energy delivered to the skin, the power delivered to the skin, the pulse duration for each EMR pulse, the fluence of the EMR delivered to the skin, the number of EMR pulses, the delay between individual EMR pulses, the beam profile of the EMR, and the size of the area of the skin exposed to the EMR. The EMR sources 104, 204 can produce EMR having the same or similar characteristics as well as different characteristics). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Harris, by generating the pulses p1, p2 with different laser sources, as taught by Anderson, for the purpose of providing application specific settings to the laser sources to produce EMR having different characteristics during the same procedure (para. [0046], [0048]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2018/0071024) in view of Chan et al. (US 2008/0208179), hereinafter “Chan”. 
Re Claim 13, Harris discloses the claimed invention substantially as set forth in claim 1. 
	The modified Harris discloses generating the pulses p1, p2 by a Nd:YAG laser source (para. [0092], Nd:YAG). 
	Harris is silent regarding generating the pulses p3 by an Er:YAG laser source. 
	However, Chan discloses a method for treating melasma and/or related hyperpigmentation disorder of a patient, comprising delivering laser pulses onto a body of the patient (para. [0124], fractional laser treatments can be used to treat dermatological disease and/or condition that can include a pigmentary disorder, post inflammatory hyperpigmentation, melasma, striae, scar tissue, and combinations thereof.). Chan teaches producing laser pulse using Er:YAG laser source (para. [0080], Er:YAG laser source). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Harris, by generating the pulses p3 by an Er:YAG laser source, as taught by Chan, because such a modification would have been obvious to try. More specifically, Chan’s Er:YAG laser source is one of a predictable and ascertainable group of similar features, which are: an argon ion gas laser, a carbon dioxide (CO2) gas laser, an excimer chemical laser, a dye laser, a neodymium yttrium aluminum garnet (Nd:YAG) laser, an erbium yttrium aluminum garnet (Er:YAG) laser, a holmium yttrium aluminum garnet (Ho:YAG) laser, an alexandrite laser, an erbium doped glass laser, a neodymium doped glass laser, a thulium doped glass laser, an erbium-ytterbium co-doped glass laser, a fiber laser, an erbium doped fiber laser, a neodymium doped fiber laser, a thulium doped fiber laser, an erbium-ytterbium co-doped fiber laser (Chan, para. [0080]). This group addresses the design need and/or other recognized problem of providing EMR directly to tissue and skin for dermatological conditions (para. [0080]) with a reasonable level of success. Therefore, it would have been obvious to try to modify Harris to include Chan’s Er:YAG laser source since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2018/0071024) as modified by Anderson et al. (US 2005/0065503), hereinafter “Anderson”, and further in view of Altshuler et al. (US 2007/0038206), hereinafter “Altshuler”. 
Re Claim 17, Harris as modified by Anderson discloses the claimed invention substantially as set forth in claim 15. 
Harris discloses that the at least one laser source comprises only a single laser source (para. [0032], [0066], [0067], the light source is a diode and the light energy is the violet, red, or infrared range).  
	Harris discloses that at-home system is provided using a hand-held light source or wearable to achieve localized heat generation of photoactive particles (para. [0007], [0092], In several embodiments, hand-held devices are provided (e.g., adapted for home use by a consumer), In some embodiments, rather than a hand-held device, a covering, mask or other wearable is provided to provide the light.). 
	Harris is silent regarding that the at least one controller comprises only a single controller, wherein the single controller is integrated, together with the at least one laser source, into the single laser device.
	However, Anderson discloses that the at least one controller comprises only a single controller and only a single laser device (fig. 1, para. [0031], control module 102, an EMR source 104), and wherein the single controller is in wired communication with the EMR source 104 (para. [0032]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Harris as modified by Anderson, by configuring the at least one controller to comprise only a single controller and only a single laser, and wherein the single controller is in wired communication with the single laser, as taught by Anderson, for the purpose of specifying the wavelength of the EMR, the energy delivered to the skin, the power delivered to the skin, the pulse duration for each EMR pulse, the fluence of the EMR delivered to the skin, the number of EMR pulses, the delay between individual EMR pulses, the beam profile of the EMR, and/or the size of the area of skin 110 exposed to the EMR (para. [0035]). 
Anderson is silent regarding that the single controller is integrated, together with the at least one laser source, into the single laser device.
However, Altshuler discloses an apparatus for treating melasma and/or related hyperpigmentation disorders (para. [0151], treatment on pigmented lesions; para. [0152], table 3 on page 17, pigmented lesion, de pigmentations) and teaches that a controller is integrated together with the at least one laser source into the single laser device (fig. 3, para. [0081], photocosmetic device 100, electronic control system 220, and a light source assembly 230). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Harris as modified by Anderson, by integrating the single controller together with the at least one laser source into the single laser device, as taught by Altshuler, for the purpose of providing a compact, lightweight hand-held device that a consumer can use on his/her skin to treat skin condition (para. [0136]). 

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2018/0071024) as modified by Anderson et al. (US 2005/0065503), hereinafter “Anderson”, and further in view of DeBenedicts et al. (US 2005/0049582), hereinafter “DeBenedicts”. 
Re Claim 19, Harris as modified by Anderson discloses the claimed invention substantially as set forth in claims 1 and 18. 
Harris and Anderson are silent regarding the applicator comprising a pulse geometry shaper suitable for shaping the geometry of the laser pulses directed onto the patient.  
However, DeBenedicts discloses a light therapy device (abstract) providing fractional treatment of skin tissue using lasers (abstract) that treats microscopic pigmented tissue target (para. [0039], pigmented lesion, para. [0086], dermal melasma or deep pigmented lesion). DeBenedicts teaches the applicator comprising a pulse geometry shaper suitable for shaping the geometry of the laser pulses directed onto the patient (para. [0017], the individual microscopic zones could have the shape of cylinder, sphere, or any other shape that could be generated by an appropriate combination of wavelength, pulse duration, pulse width, beam profile, pulse intensity; para. [0053], [0054], [0055], the size and shape of the optical beam and the focusing or numerical aperture of the laser determines gross propagation properties of the beam inside the tissue – affecting the shape of the resulting necrotic zone; para. [0058]; para. [0102], diode laser mounted together with the lens in the handpiece. The light from the diode lasers is directed to the tissue directedly by a system of lenses and/or mirrors that may either reshape the beams or focus them, or both) for the purpose of determining appropriate temperature range at the treatment zone (para. [0055]), affecting the size and shape of the resulting necrotic zone (para. [0054]) and providing benefits for healing purposes (para. [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Harris as modified by Anderson, by adding to the applicator a pulse geometry shaper suitable for shaping the geometry of the laser pulses directed onto the patient, as taught by DeBenedicts, for the purpose of determining appropriate temperature range at the treatment zone (para. [0055]), affecting the size and shape of the resulting necrotic zone (para. [0054]) and providing benefits for healing purposes (para. [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./Examiner, Art Unit 3792